Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dr. Tiemoko Coulibaly and Dr. Fatou Gaye-Coulibaly appeal the district court’s orders granting the motions to dismiss their claims filed by Defendants other than JP Morgan Chase Bank, N.A. (“Chase”), granting in part and denying in part the motion to dismiss filed by Chase, denying their motions for recusal and reconsideration, and granting Chase’s motion for summary judgment in their civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Coulibaly v. JP Morgan Chase Bank, N.A., No. 8:10-cv-03517-DKC (D. Md. Sept. 7, 2012; Dec. 28, 2011; Dec. 12, 2011; Sept. 16, 2011 & Aug. 8, 2011). We deny Chase’s motion to strike the informal brief and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *256this court and argument would not aid the decisional process.

AFFIRMED.